Citation Nr: 1420323	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of additional compensation benefits for a dependent spouse, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1993 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in July 2012, by the above Department of Veterans Affairs (VA) Regional Office (RO).  The record reflects the Veteran testified at a hearing at the RO in January 2013.  She requested a Board hearing at VA's Central Office in Washington, D.C.  Thereafter, however, in April 2014, as a result of an August 2013 Decision on Waiver of Indebtedness, she withdrew her request for the hearing, and also withdrew her appeal.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran notified the Board she wanted to withdraw her appeal for a waiver of overpayment, to include the issue of the validity of the debt.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a waiver of overpayment, to include the issue of the validity of the debt, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated in April 2014, the Veteran advised that she wanted to cancel her scheduled hearing and withdraw her appeal for waiver of overpayment, to include the issue of the validity of the debt, indicating she was satisfied with the August 2013 Decision on Waiver of Indebtedness, which granted her waiver requested in part.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER


The appeal for a waiver of overpayment, to include the issue of the validity of the debt, is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


